Citation Nr: 9912320	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  95-29 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent 
lumbosacral strain with arthritis changes, currently 
evaluated as 40 percent disabling.  

2.  Timeliness of a substantive appeal on the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TRIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, [redacted] and [redacted]



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1946 to August 
1947, and from November 1951 to April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
RO, which denied a claim for an evaluation in excess of 40 
percent for service-connected low back disorder.  

In November 1997, the veteran testified at a hearing before 
the undersigned Member of the Board sitting in Washington, 
D.C.  In January 1998, the Board remanded the claim for 
increase for service-connected low back disorder for 
additional development.  


REMAND

In the January 1998 remand, the Board found that the 
veteran's claim for a TRIU was inextricably intertwined with 
the claim for an increased rating for service-connected low 
back disorder.  The Board pointed out that the TRIU had most 
recently been denied in a June 1997 RO decision.  The 
veteran's November 1997 CO Board hearing testimony included 
argument with regard to the TRIU claim, and is accepted as a 
notice of disagreement with the RO's decision to deny the 
TRIU claim.  Pursuant to the Board's January 1998 remand, the 
RO issued a statement of the case (SOC) on the TRIU issue in 
April 1998.  The Board notes, however, that it does not 
appear that the veteran filed a substantive appeal on that 
issue within one year of the notification of the June 1997 
decision, or 60 days of the issuance of the April 1998 SOC on 
that claim.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.200, 20.302(b) (1998).  That notwithstanding, as evidenced 
by the representative's January 1999 statement, the question 
of the veteran's entitlement to TRIU remains in contention.

Where a veteran files a timely NOD but fails to timely file a 
substantive appeal, the appeal is untimely and must be 
dismissed.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
However, to avoid any prejudice to the veteran, the RO should 
adjudicate the question of timeliness of the substantive 
appeal on the TRIU in the first instance, and, if it denies 
the claim, afford the veteran and his representative an 
opportunity to respond before the matter is returned to the 
Board for further appellate consideration. 

Additionally, in the  January 1998 remand, the Board 
requested that the RO have the veteran undergo an appropriate 
VA examination and obtain a medical opinion as to of the 
etiology of any diagnosed degenerative disc disease.  
Pursuant to that remand, the veteran underwent VA examination 
in February 1998.  The examiner initially diagnosed lumbar 
stain and degenerative changes of the lumbar spine with 
"possible" degenerative disc disease; undated addendum to 
that VA report indicates an unqualified diagnosis of 
degenerative disc disease of the lumbar spine.  However, the 
examiner offered no clear opinion as whether the disorder was 
related to the in-service back injury, as specifically 
requested by the Board.  Hence, a remand to obtain the 
previously requested opinion is required.  See Stegall v. 
West, 11 Vet. 268 (1998) (specifying that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand).  The Board also notes that the February 1998 
report includes a finding of "prominent musculature" of the 
veteran's lower lumbar region, without an explanation as to 
meaning and significance of this finding.  Hence, the matter 
should be clarified on remand. 

Finally, the Board notes that additional pertinent medical 
evidence was received at the Board, apparently in April 1999, 
along with the written brief presentation of the veteran's 
representative.  However, as a signed waiver of RO 
jurisdiction did not accompany the evidence, the Board cannot 
consider such evidence in the first instance.   See 38 C.F.R. 
§ 20.1304(c) (1998).  Accordingly, this evidence must be 
initially considered by the RO in the readjudication of the 
increased rating claim.  

For all the foregoing reasons, the Board finds that a second 
remand of this matter is needed, even though it will, 
regrettably, further delay a decision in this matter. 
Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should contact the examiner 
who conducted the February 1998 VA spinal 
examination of the veteran for a 
supplemental opinion as to the nature and 
etiology of the veteran's current 
degenerative disc disease, as requested 
in the Board's January 1998 remand.  
Specifically, the examiner must address 
the following:  (1) whether it is at 
least as likely as not that any present 
degenerative disc disease is related to 
the veteran's in-service low back injury; 
(2) the meaning and the significance of 
the examiner's prior finding that 
musculature in the veteran's lower lumbar 
region was "prominent" (specifically, 
the examiner should indicate whether this 
statement was meant to indicate that 
there was evidence of muscle spasm or any 
other neurological symptom(s) on 
examination).  

The opinion must be based upon a review 
of the entire record, to include the 
private medical records recently received 
and associated with the claims file since 
the time of the February 1998 VA 
examination of the veteran.  If the 
physician is unable to answer any of the 
questions posed above, he should clearly 
so state, and indicate why.  The complete 
rationale for all conclusions reached 
must be set forth in a typewritten 
report.  

2.  If the examiner who conducted the 
January 1998 VA examination of the 
veteran is not available, is unable to 
provide the requested opinion, or the RO 
determines that another examination of 
the veteran is warranted, the RO should 
schedule the veteran for an appropriate 
VA examination, by a physician, to 
determine the nature, extent, and 
etiology of any and all lower back 
pathology.  The veteran's claims file, to 
include complete copies of this and the 
Board's January 1998 Remand, should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished, including 
x-ray and range of motion studies, and 
all clinical findings, to include those 
of a neurological nature, should be set 
forth in detail.  

Following a comprehensive review of the 
claims file and examination of the 
veteran, the examiner should offer an 
opinion as to relationship, if any, 
between any current degenerative disc 
disease and the in-service back injury 
the etiology of the disorder, as set 
forth in paragraph 1, above.  If the 
examiner is unable to answer the question 
posed, he should clearly so state, and 
indicate why.  All examination findings, 
along with the complete rationale for all 
opinions expressed and conclusions 
reached, should be set forth in a 
typewritten report.

3.  The RO should review the medical 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. 

4.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
adjudicate both of the veteran's claim 
for an increased rating for service-
connected lumbosacral strain, with 
degenerative changes, and his claim for 
regarding the issue of the timeliness of 
the substantive appeal on the issue of 
entitlement to a TRIU, on the basis of 
all pertinent evidence of record, to 
include all that added to the record 
since the last supplemental statement of 
the case, and all applicable laws, 
regulations, and case law.  

The RO should provide adequate reasons 
and basis for its decision, citing to all 
governing legal authority and precedent 
not previously cited, and addressing all 
issues and concerns that are noted in 
this REMAND.  

5.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative should be furnished a 
statement of the case or a supplemental 
statement of the case, as appropriate, 
and be afforded the appropriate 
opportunity to submit written or other 
argument in response thereto, before his 
case is returned to the Board for further 
appellate consideration.  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

